Exhibit 10.01

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 28th day of October, 2005, by
and between NEOPHARM, INC., a Delaware corporation (the “Company”) and GUILLERMO
A. HERRERA (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ Executive and Executive desires to accept
such employment, upon the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the covenants and mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

 

1.             Employment.  Throughout the Term (as defined in Section 2 below),
the Company shall employ Executive as provided herein, and Executive hereby
accepts such employment.  In accepting such employment, Executive states that,
to the best of his knowledge, (i) he is not now, and by accepting such
employment, will not be, under any restrictions in the performance of the duties
contemplated under this Agreement as a result of the provisions of any prior
employment agreement or non-compete or similar agreement to which Executive is
or was a party; and (ii) he will not make use of or reveal to anyone employed by
or affiliated with the Company any information that is of a confidential or
proprietary nature which he has obtained or which has been disclosed to him as a
result of his position with any entity with which he has been previously
employed or affiliated.

 

2.             Term of Employment.  The term of Executive’s employment by the
Company hereunder shall commence on October 28, 2005, or such earlier or later
date as Executive and the Company may mutually agree (the “Effective Date”) and
shall continue thereafter unless sooner terminated as a result of Executive’s
death or in accordance with the provisions of Section 7 below (the “Term”).

 

3.             Duties.  Throughout the Term, and except as otherwise expressly
provided herein, Executive shall be employed by the Company as the President and
Chief Executive Officer (“CEO”) of the Company.  In such capacity, Executive
shall devote his full time to the performance of his duties as President and CEO
of the Company in accordance with the Company’s By-laws, this Agreement and the
directions of the Company’s Board of Directors.  In addition, the Company shall
promptly appoint Executive to the Board and thereafter nominate Executive as a
nominee for election to the Board and solicit proxies for his election for so
long as this Agreement is in effect.  Without limiting the generality of the
foregoing, throughout the Term, Executive shall use his best efforts to
faithfully perform his duties as President and CEO at all times so as to promote
the best interests of the Company.  Notwithstanding the foregoing, Executive may
engage in charitable, civic or community activities and, with the prior approval
of the Board, may serve as a director of other business corporations, provided
that such activities or service do not interfere with Executive’s duties
hereunder or violate the terms of any other covenants contained in Sections 9
and 10 hereof.

 

--------------------------------------------------------------------------------


 

4.             Compensation.

 

(a)           Base Salary.  For any and all services performed by Executive
under this Agreement during the Term, in whatever capacity, the Company shall
pay to Executive an annual salary of Four Hundred Twenty-Five Thousand Dollars
($425,000) per year (the “Base Salary”), less any and all applicable federal,
state and local payroll and withholding taxes.  The Base Salary shall be paid in
the same increments as the Company’s normal payroll, but no less frequent than
monthly and prorated, however, for any period of less than a full month.  The
Salary will be reviewed annually by the Compensation Committee of the Board of
Directors and a determination shall be made at that time as to the
appropriateness of an increase, if any, thereto.

 

(b)           Stock Grant.  Upon execution of this Agreement by Executive and
the Company, the Company will grant to Executive. pursuant to the Company’s 1998
Equity Incentive Plan, that number of shares of the Company’s common stock as
shall equal, based on the closing price of the common stock as reported by
Nasdaq on the date of this Agreement, Two Hundred Thousand Dollars ($200,000.00)
adjusted, as necessary, to reflect the nearest whole share (the “Stock Grant”).

 

(c)           Bonus.  In addition to the Base Salary, Executive shall be
eligible to receive from the Company an annual incentive compensation bonus (the
“Bonus”) based on a percentage of his Base Salary.  The Bonus, if any, shall be
determined based on the achievement by the Company of certain specific strategic
plans and goals (the “Performance Goals”) during the preceding calendar year
(the “Measurement Period”) as shall be determined by the Board in consultation
with Executive.  The Performance Goals for each Measurement Period, beginning
with the 2006 Measurement Period, shall be established as promptly as possible
in each such Measurement Period, with the expectation that the Performance Goals
be in place each year prior to distribution of the Company’s annual proxy
materials.  Following each Measurement Period, the Compensation Committee of the
Board shall review the Performance Goals for the prior Measurement Period in
light of the Company’s actual performance during such Measurement Period as
reflected on the Company’s audited financial statements.  Achievement of various
levels of the Performance Goals shall result in the following payments as a
percentage of Salary:

 

Level of Achievement

 

Bonus as Percent of Salary

 

Below Target

 

0%

 

Target Goal

 

50%

 

Overachievement Goal

 

50-100%

 

 

Payment of each year’s Bonus, if any, shall be made within thirty (30) days
after the Company’s performance for the Measurement Period is established on the
basis of the Company’s audited financial statements.  In addition, and at its
sole discretion, the Board may award additional compensation to Executive based
on Executive’s contributions to the Company.  For the 2005 Measurement Period, a
Bonus, if any, shall be at the discretion of the Board of Directors and shall be

 

--------------------------------------------------------------------------------


 

based upon such criteria as the Compensation Committee of the Board shall deem
reasonable.

 

5.             Benefits and Other Rights.  In consideration for Executive’s
performance under this Agreement, the Company shall provide to Executive the
following benefits:

 

(a)           The Company will provide Executive with cash advances for or
reimbursement of all reasonable out-of-pocket business expenses incurred by
Executive in connection with his employment hereunder; provided, however,
Executive adheres to any and all reasonable policies established by the Company
from time to time with respect to such reimbursements or advances, including,
but not limited to, a requirement that Executive submit supporting evidence of
any such expenses to the Company.

 

(b)           The Company will provide Executive with a monthly car allowance in
the amount of One Thousand Dollars ($1,000.00) subject to standard payroll
withholding for taxes.

 

(c)           The Company will provide Executive with disability coverage on the
same basis as is provided to its other senior executives.

 

(d)           The Company will provide Executive and his family with the
opportunity to receive group medical coverage under the terms of the Company’s
health insurance plan, but subject to completion of normal waiting periods. 
During any such waiting period, the Company will pay, or reimburse Executive
for, the cost of COBRA coverage for Executive and his family under his prior
health plan.

 

(e)           During the Term Executive shall be entitled to four (4) weeks paid
vacation, it being understood and agreed that unused vacation shall not be
carried over from one year to the next.

 

(f)            During the Term Executive shall be eligible to participate in the
Company’s 401(k) program and life insurance programs, if any, subject to
satisfying any eligibility requirements for said benefits.

 

6.             Options.

 

(a)           The Company shall grant to Executive options pursuant to the
Company’s 1998 Equity Incentive Plan (the “Option Plan”), as amended, to
purchase 500,000 shares of the Company’s common stock (the “Options”) at an
option exercise price equal to the Fair Market Value (as determined under the
Option Plan) of the Company’s common stock as of the Effective Date, which date
shall be the date of grant of the Options for purposes of the Option Plan (the
“Date of Grant”).  The Options shall vest in equal installments of 125,000
Options per year on each of the first four anniversaries of the Date of Grant. 
The Options shall not be exercisable subsequent to the date ten (10) years after
the Date of Grant. In all other respects the Initial Options shall be governed
by the terms and conditions of the Option Plan.

 

3

--------------------------------------------------------------------------------


 

7.             Termination of the Term.

 

(a)           The Company shall have the right to terminate the Term under the
following circumstances:

 

(i)            Executive shall die or suffer a Disability, as herein defined;

 

(ii)           With or without Cause, as herein defined, effective upon written
notice to Executive by the Company; or,

 

(iii)          Upon or within one (1) year following a Change of Control, as
herein defined, effective upon written notice to Executive from the Company.

 

(b)           Executive shall have the right to terminate the Term under the
following circumstances:

 

(i)            At any time upon thirty (30) days prior written notice to the
Company; or

 

(ii)           For Good Reason, as herein defined, upon or within one (1) year
following a Change of Control.

 

(c)           For purposes of this Agreement, “Cause” shall mean:

 

(i)            Executive shall be indicted for or convicted of the commission of
a felony or a crime involving dishonesty, fraud or moral turpitude;

 

(ii)           Executive has engaged in acts of fraud, misappropriation,
embezzlement, theft or other dishonest acts with respect to the Company or any
affiliate of the Company;

 

(iii)          Executive violates the Company’s Code of Business Conduct and
Ethics or any statutory or common law duty of loyalty to the Company or its
subsidiaries, which violation is willful and deliberate on Executive’s part;

 

(iv)          Executive’s gross neglect or willful misconduct in the discharge
of his duties and responsibilities;

 

(v)           Executive’s failure to follow the lawful direction of the Board of
Directors or supervising officers which failure continues for five (5) business
days after written notice of the failure has been given to Executive by the
Company; or

 

(vi)          Executive’s material breach of any restrictive covenant set forth
in Section 9 or Section 10 of this Agreement.

 

(d)           For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following:

 

4

--------------------------------------------------------------------------------


 

(i)            The acquisition (other than by a direct purchase of shares from
the Company) by any “person,” including a “syndication” or “group”, as those
terms are used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (other than by any such person currently owning in excess of
20% of the type of securities hereafter described), of securities representing
50% or more of the combined voting power of the Company’s then outstanding
voting securities, which is any security that ordinarily possesses the power to
vote in the election of the Board of Directors of a corporation without the
happening of any precondition or contingency;

 

(ii)           The Company is merged or consolidated with another corporation
and immediately after giving effect to the merger or consolidation less than 50%
of the outstanding voting securities of the surviving or resulting entity are
then beneficially owned in the aggregate by (x) the stockholders of the Company
immediately prior to such merger or consolidation, or (y) if a record date has
been set to determinate the stockholders of the Company entitled to vote on such
merger or consolidation, the stockholders of the Company as of such record date;

 

(iii)          If at any time during a calendar year a majority of the directors
of the Company are not persons who were directors at the beginning of the
calendar year or are not persons who were nominated or approved for election by
a majority of directors who were directors at the beginning of the year (or are
deemed to have been in office as of such date through the prior operation of
this provision); or

 

(iv)          The Company transfers substantially all of its assets to another
corporation which is a less than 80% owned subsidiary of the Company.

 

(e)           For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any one or more of the following events which continues uncured
for a period of not less than thirty (30) days following written notice given by
Executive to the Company within fifteen (15) days following the occurrence of
such event, unless Executive specifically agrees in writing that such event
shall not be Good Reason:

 

(i)            Any material breach of this Agreement by the Company;

 

(ii)           Any failure to continue Executive as an executive officer of the
Company;

 

(iii)          The requirement by the Company that Executive perform his
services hereunder primarily at a location outside of the metropolitan Chicago,
Illinois area; or

 

(iv)          The reduction of the Employee’s Base Salary below the amount set
forth in Section 4(a) above without the written consent of Executive.

 

5

--------------------------------------------------------------------------------


 

(f)            For purposes of this Agreement, “Disability” shall mean
(i) Executive becomes eligible for full benefits under a long-term disability
policy provided by the Company or (ii) Executive has been unable, due to
physical or mental illness or incapacity, as verified by a licensed physician
selected by the Company, to substantially perform the essential duties of his
employment for a continuous period of ninety (90) days or an aggregate of
one-hundred eighty (180) days during any consecutive twelve (12)-month period.

 

8.             Effect of Expiration or Termination of the Term.  Promptly
following the termination of the Term, and except as otherwise expressly agreed
to in writing by the Company, Executive shall:

 

(a)           Immediately resign, effective as of the date of termination, from
any and all other positions or committees which Executive holds or is a member
of with the Company or any subsidiary of the Company, including, but not limited
to, as an officer and director of the Company or any subsidiary of the Company. 
Executive hereby agrees to execute any and all reasonable documentation
evidencing such resignation upon request and at the sole expense of the Company,
but he shall be treated for all purposes as having so resigned upon termination
of his employment regardless of when or whether he executes any such
documentation.

 

(b)           Provide the Company with all reasonable assistance necessary to
permit the Company to continue its business operations without interruption and
in a manner consistent with reasonable business practices; provided, however,
that such transition period shall not exceed thirty (30) days after termination
nor require more than twenty (20) hours of Executive’s time per week and
Executive shall be promptly reimbursed for all out-of-pocket expenses.

 

(c)           Deliver to the Company possession of any and all property owned or
leased by the Company which may then be in Executive’s possession or under his
control, including, without limitation, any and all such keys, credit cards,
automobiles, equipment, supplies, books, records, files, computer equipment,
computer software and other such tangible and intangible property of any
description whatsoever.  If, following the expiration or termination of the
Term, Executive shall receive any mail addressed to the Company, then Executive
shall immediately deliver such mail, unopened and in its original envelope or
package, to the Company.

 

(d)           Other than as specifically provided in this Section 8, upon a
termination of employment all other benefits and/or entitlements to participate
in programs or benefits, if any, will cease as of the effective date of such
termination.

 

(e)           Upon termination of Executive pursuant to § 7(a)(ii), without
Cause, following the six (6) month anniversary of the Effective Date, the
Company shall provide Executive with Base Salary continuance, subject to § 8(h),
for twelve (12) months (a “Salary Continuance”) at the rate in effect
immediately prior to termination.

 

6

--------------------------------------------------------------------------------


 

(f)            Upon termination of Executive pursuant to § 7(a)(i),
§ 7(a)(ii) with Cause or § 7(b)(i), the Company shall pay Executive or
Executive’s estate all Base Salary accrued, but unpaid, as of the date of such
termination.

 

(g)           Upon termination of Executive pursuant to §7(a)(iii) or
§ 7(b)(ii), the Company shall:  (i) provide Executive with Salary Continuance
for twelve (12) months at the rate in effect immediately prior to termination,
plus (ii) a lump sum payment equal to one hundred percent (100%) of the Bonus,
if any, paid to Executive for the calendar year immediately preceding such
termination, plus (iii) all of Executive’s then unvested options, if any,
previously issued pursuant to the Option Plan shall immediately vest and be
exercisable as provided in the Option Plan.

 

(h)           In the event that Executive shall be entitled to receive a Salary
Continuance pursuant to § 8(e), such Salary Continuance shall continue only
while Executive is in compliance with the covenants set forth in Sections 9 and
10 of this Agreement and only until such time as Executive shall have accepted
another full-time position.  In addition, in the event that Executive shall
perform consulting or other services during the period he is receiving any
Salary Continuance for which he shall receive compensation, all compensation
shall be reported to the Company and shall be offset against any remaining
Salary Continuance payments.  Failure of Executive to observe the provisions of
Sections 9 and 10 of this Agreement or to promptly report the receipt of any
compensation from a third party or the acceptance of a new position shall
entitle the Company to terminate all remaining Salary Continuance and to seek
restitution for any payments made to Executive subsequent to such breach, job
acceptance or compensation receipt.

 

(i)            Any Salary Continuance payments shall be made in accordance with
the usual payroll practices which were applicable prior to termination. Except
as otherwise specifically set forth herein, any and all payments made pursuant
to this Agreement shall be net of any and all applicable federal, state and
local payroll and withholding taxes.

 

(j)            If the Company or the Company’s accountants determine that the
payments called for under Section 8(g) of this Agreement either alone or in
conjunction with any other payments or benefits made available to Executive by
the Company will result in Executive being subject to an excise tax (“Excise
Tax”) under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or if an Excise Tax is assessed against Executive as a result of such
payments or other benefits, the Company shall make a Gross-Up Payment (as
defined below) to or on behalf of Executive as and when such determination(s)
and assessments(s), as appropriate, are made, subject to the conditions of this
subsection (j).  A “Gross-Up Payment” shall mean a payment to or on behalf of
Executive that shall be sufficient to pay (i) any Excise Tax in full, (ii) any
federal, state and local income tax and Social Security or other employment tax
on the payment made to pay such Excise Tax as well as any additional Excise Tax
on the Gross-Up Payment, and (iii) any interest or penalties assessed by the
Internal Revenue Service on Executive if such interest or penalties are
attributable to the Company’s failure to comply with its obligations under this
subsection (j) or applicable law.  Any determination under this subsection (j)
by the Company or the Company’s

 

7

--------------------------------------------------------------------------------


 

accountants shall be made in accordance with Section 280G of the Code, any
applicable related regulations (whether proposed, temporary or final), any
related Internal Revenue Service rulings and any related case law, and shall
assume that Executive shall pay Federal income taxes at the highest marginal
rate in effect for the year in which the Gross-Up Payment is made and state and
local income taxes at the highest marginal rate in effect in the state of
Executive’s residence for such year.  Executive shall take such action (other
than waiving Executive’s right to any payments or benefits) as the Company
reasonably requests under the circumstances to mitigate or challenge such tax. 
If the Company reasonably requests that Executive take action to mitigate or
challenge, or to mitigate and challenge, any such tax or assessment and
Executive complies with such request, the Company shall provide Executive with
such information and such expert advice and assistance from the Company’s
accountants, lawyers and other advisors as Executive may reasonably request and
shall pay for all expenses incurred in effecting such compliance and any related
fines, penalties, interest and other assessments.  Subject to the provisions of
this subsection (j), all determinations required to be made under this
subsection (j), including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made, after receiving the prior
approval of the Audit Committee of the Board of Directors, by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change of Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within thirty (30)
business days of receipt of notice from the Company or Executive that there has
been a payment that could trigger a Gross-Up Payment, or such earlier time as is
requested by the Company (collectively the “Determination”).  In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, or in the event that the Audit
Committee of the Board of Directors shall not approve of the accountants’
performing such services, Executive may appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder. 
The Gross-Up Payment under this subsection (j) with respect to any payments
shall be made no later than sixty (60) days following such payments.  If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  The Determination by the Accounting Firm shall be binding upon the
Company and Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
the Gross-Up Payments which will not have been made by the Company should have
been made (“Underpayment”) or Gross-Up Payments are made by the Company which
should not have been made (“Overpayment”), consistent with the calculations
required to be made hereunder.  In the event that Executive thereafter is
required

 

8

--------------------------------------------------------------------------------


 

to make payment of any additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of Executive.  In the event the amount of the Gross-Up Payment
exceeds the amount necessary to reimburse Executive for his Excise Tax as herein
set forth, the Accounting Firm shall determine the amount of the Overpayment
that has been made and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code) shall be promptly paid by Executive
to or for the benefit of the Company.  Executive shall cooperate, to the extent
Executive’s expenses are reimbursed by the Company, with any reasonable requests
by the Company in connection with any contests or disputes with the Internal
Revenue Service in connection with the Excise Tax.


 

9.             Restrictive Covenants for Executive.  Executive hereby covenants
and agrees with the Company that for so long as Executive is employed by the
Company and for a period (the “Restricted Period”) of twelve (12) months after
the termination of such employment for any reason, Executive shall not, without
the prior written consent of the Company, which consent shall be within the sole
and exclusive discretion of the Company, but which consent shall not be
unreasonably withheld, either directly or indirectly, on his own account or as
an executive, consultant, agent, partner, joint venturer, owner, officer,
director or shareholder of any other person, firm, corporation, partnership,
limited liability company or other entity:

 

(a)           Perform services for the Competing Business, as hereinafter
defined, that are substantially similar in whole or in part to those that he
performed for the Company in his role as President and CEO, including
specifically, but not limited to, the research, development, sale or marketing
of drug or non-drug products or the management of individuals involved in the
research, development, sale or marketing of drug or non-drug products.  For
purposes of this covenant, the term “Competing Business” shall mean any entity
engaged in the research, development, marketing or sale of drug and nondrug
products which are competitive with:  (1) those products being marketed by the
Company at the time of Executive’s termination; or (2) those products that
Executive was aware were under research and development by the Company and
expected to be marketed within four years of Executive’s termination.  This
covenant shall apply only within the “Territory” which is defined as the fifty
states of the United States.  Executive recognizes and agrees that in capacity
of President and CEO, his duties extend throughout the entire service area of
the Company which includes, at a minimum, the Territory and that, because of the
executive nature of Executive’s position with the Company, in order to afford
the Company protection from unfair competition by Executive following his
termination of employment, this covenant must extend throughout the stated
Territory.  Executive further acknowledges that this covenant does not prohibit
him from engaging in his entire trade or business but only a very limited
segment of the pharmaceuticals industry;

 

(b)           Solicit any current supplier, customer, employee, or client of the
Company with whom Executive dealt, or with whom anyone in Executive’s direct
chain of

 

9

--------------------------------------------------------------------------------


 

command dealt, on behalf of the Company within the year preceding Executive’s
termination of employment, for the purpose of researching, developing or
purchasing, selling or marketing drug or non-drug products, which are
competitive with:  (1) those products being marketed by the Company at the time
of Executive’s termination; or (2) those products that Executive was aware were
under development by the Company and expected to be marketed within four years
of Executive’s termination;

 

(c)           All ideas, inventions, trademarks, and other developments or
improvements conceived or developed by Executive, alone or with others, during
the term of this Agreement, whether or not during working hours that are within
the scope of the Company’s business operations, or that relate to any Company
work or projects, shall be conclusively presumed to have been created for or on
behalf of the Company as part of Executive’s services to the Company
(“Development”).  Executive shall disclose promptly to Company any and all such
Developments.  Such Developments are the exclusive property of the Company
without the payment of consideration therefore, and Executive hereby transfers,
assigns and conveys all of Executive’s right, title and interest in any such
Developments to the Company and agrees to execute and deliver any documents that
the Company deems necessary to effect such transfer on the demand of the
Company.  Executive agrees to assist the Company, at its expense, to obtain
patents on any such patentable Developments, and agrees to execute all documents
necessary to obtain such patents in the name of the Company.  This Agreement
does not apply to any invention for which no equipment, supplies, facility or
trade secret information of the Company was used and which was developed
entirely on Executive’s own time unless:  (1) the invention relates (a) to the
business of the Company or (b) to the Company’s actual demonstratively
anticipated research and development, or (2) the invention results from any work
performed by Executive for the Company.

 

(d)           Executive recognizes and understands that Executive’s duties at
the Company may include the preparation of materials, including written or
graphic materials and other Developments, and that any such materials conceived
or written by Executive shall be deemed a “work made for hire” as defined and
used in the Federal Copyright Act, 17 U.S.C. § 101.  In the event of publication
of such materials, Executive understands that since such work is “work made for
hire,” the Company shall solely retain and own all rights in such materials,
including any right of copyright.

 

(e)           Executive, during the Term and at all times thereafter, shall not
(i) make any public derogatory comment concerning the Company or its affiliates
or anyone whom Executive knows to be a current or former director, officer, or
employee of the Company or (ii) publish or produce any information or write any
book, article, screenplay, teleplay or similar type of publication relating to
the Company or its affiliates or anyone whom Executive knows to be a current or
former director, officer, or employee.

 

10

--------------------------------------------------------------------------------


 

(f)            If any restrictions on competition or other activities contained
in this Section 9 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement,
(i) the parties hereto regard the current restrictions as reasonable and
compatible with their respective rights and (ii) Executive acknowledges and
agrees that the restrictions will not prevent him from obtaining gainful
employment subsequent to the termination of his employment.

 

10.           Confidentiality.  Executive acknowledges that during the period of
his employment by the Company, and in his performance of services hereunder, he
will be placed in a relationship of trust and confidence regarding the Company
and its affairs.  In the course of and due to that relationship he will have
contact with the Company’s customers, suppliers, affiliates, and distributors
and their personnel.  In the course of the aforesaid relationship, he will have
access to and will acquire confidential information relating to the business and
operations of the Company, including, without limitation, information relating
to processes, plans and methods of operation of the Company.  Executive
acknowledges that any such information that is not a trade secret, nonetheless
constitutes confidential information as between himself and the Company, that
the disclosure thereof (or of any information which he knows relates to
confidential, trade, or other secret aspects of the Company’s business) would
cause substantial loss to the goodwill of the Company, and will continue to be
made known to Executive only because of the position of trust and confidence
which he will continue to occupy hereunder.  In view of the foregoing, and in
consideration of the covenants and premises of this Agreement, Executive agrees
that he will not, at any time during the term of his employment, and for a
period of twelve (12) months thereafter, disclose to any person, firm or company
any trade secrets or confidential information or such ideas which he may have
acquired or developed or may acquire or develop relating to the business of the
Company while serving the Company as an executive.

 

11.           Remedies.

 

(a)           The covenants of Executive set forth in Sections 9 and 10 are
separate and independent covenants for which valuable consideration has been
paid, the receipt, adequacy and sufficiency of which are acknowledged by
Executive, and have also been made by Executive to induce the Company to enter
into this Agreement.  Each of the aforesaid covenants may be availed of, or
relied upon, by the Company in any court of competent jurisdiction, and shall
form the basis of injunctive relief and damages including expenses of litigation
(including, but not limited to, reasonable attorney’s fees upon trial and
appeal) suffered by the Company arising out of any breach of the aforesaid
covenants by Executive.  The covenants of Executive set forth in this Agreement
are cumulative to each other and to all other covenants of Executive in favor of
the Company contained in this Agreement and shall survive the termination of
this Agreement for the purposes intended.

 

11

--------------------------------------------------------------------------------


 

(b)           Each of the covenants contained in Sections 9 and 10 above shall
be construed as agreements which are independent of any other provision of this
Agreement, and the existence of any claim or cause of action by any party hereto
against any other party hereto, of whatever nature, shall not constitute a
defense to the enforcement of such covenants.  If any of such covenants shall be
deemed unenforceable by virtue of its scope in terms of geographical area,
length of time or otherwise, but may be made enforceable by the imposition of
limitations thereon, Executive agrees that the same shall be enforceable to the
fullest extent permissible under the laws and public policies of the
jurisdiction in which enforcement is sought.  The parties hereto hereby
authorize any court of competent jurisdiction to modify or reduce the scope of
such covenants to the extent necessary to make such covenants enforceable.

 

(c)           In the event that Executive believes that the Company is in
violation of a material obligation owed to Executive under this Agreement, and
Executive has given notice of such violation to the Company requesting that the
Company cure such violation, and within twenty (20) business days the Company
has not undertaken steps to cure such violation or to provide information to
Executive demonstrating that the Company is not in violation of the Agreement,
and as a result of such failure to cure or dispute such violation, Executive
terminates the Agreement in accordance with Section 7(b), Executive shall not be
barred from seeking employment with a competitor notwithstanding the restriction
of Section 9(a); provided, however, that all other restrictions contained in
this Agreement, including, but not limited to, the other covenants in Section 9
and in Section 10, shall remain in full force and effect.

 

12.           Enforcement Costs.  If any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorney’s fees, court costs and all expenses even if not
taxable as court costs (including, without limitation, all such fees, costs and
expenses incident to appeal and other post-judgment proceedings), incurred in
that action or proceeding, in addition to any other relief to which such party
or parties may be entitled.  Attorney’s fees shall include, without limitation,
paralegal fees, investigative fees, administrative costs, sales and use taxes
and all other charges billed by the attorney to the prevailing party.

 

13.           Indemnification.  The Company covenants and agrees that, to the
extent permitted by applicable law, it will indemnify and hold Executive
harmless from any and all liability, loss, damage, cost and expense (including
reasonable attorneys’ fees) which Executive may incur, suffer or be required to
pay and which result from or arise in connection with any act by the Company, or
on the Company’s behalf by any of the Company’s officers, directors, employees,
consultants, representatives or agents, which act occurred prior to the
Effective Date and in which Executive did not, directly or indirectly,
participate.

 

14.           Notices.  Any and all notices necessary or desirable to be served
hereunder shall be in writing and shall be

 

12

--------------------------------------------------------------------------------


 

(a)           personally delivered, or

 

(b)           sent by certified mail, postage prepaid, return receipt requested,
or guaranteed overnight delivery by a nationally recognized express delivery
company, in each case addressed to the intended recipient at the address set
forth below.

 

(c)           For notices sent to the Company:

 

NeoPharm, Inc.

150 Field Drive, Suite 195

Lake Forest, Illinois 60045

Attention:  Office of the Secretary

Telephone No.: (847) 295-8678

Facsimile No.: (847) 295-8654

 

(d)           For notices sent to Executive:

At the most recent address on file with the Company

 

Either party hereto may amend the addresses for notices to such party hereunder
by delivery of a written notice thereof served upon the other party hereto as
provided herein.  Any notice sent by certified mail as provided above shall be
deemed delivered on the third (3rd) business day next following the postmark
date which it bears.

 

15.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto with respect to the subject matter hereof, and all prior
negotiations, agreements and understandings are merged herein.  This Agreement
may not be modified or revised except pursuant to a written instrument signed by
the party against whom enforcement is sought.

 

16.           Severability.  The invalidity or unenforceability of any provision
hereof shall not affect the enforceability of any other provision hereof, and
except as otherwise provided in Section 11 above, any such invalid or
unenforceable provision shall be severed from this Agreement.

 

17.           Waiver. Failure to insist upon strict compliance with any of the
terms or conditions hereof shall not be deemed a waiver or such term or
condition, and the waiver or relinquishment of any right or remedy hereunder at
any one or more times shall not be deemed a waiver or relinquishment of such
right or remedy at any other time or times.

 

18.           Governing Law.  This Agreement and the rights and obligations of
the parties hereto shall be governed by and construed in accordance with the
laws of the State of Illinois, without regard to its conflicts of laws
provisions.  Each party hereto hereby (a) agrees that any litigation which may
be initiated with respect to this Agreement or to enforce rights granted
hereunder shall be initiated in a court located in Cook County, Illinois and
(b) consents to personal jurisdiction of such courts for such purpose.

 

13

--------------------------------------------------------------------------------


 

19.           Benefit and Assignability. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.  The
rights and obligations of Executive hereunder are personal to him, and are not
subject to voluntary or involuntary alienation, transfer, delegation or
assignment.

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

 

 

NEOPHARM, INC.

 

 

 

 

 

By:

/s/ Frank C. Becker

 

 

Its:

Chairman

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Guillermo A. Herrera

 


 


GUILLERMO A. HERRERA

 

15

--------------------------------------------------------------------------------